Filed 7/24/13 P. v. Vincent CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Plumas)
                                                            ----


THE PEOPLE,                                                                                  C072395

                   Plaintiff and Respondent,                                   (Super. Ct. No. CRF1100165)

         v.

DANIEL JAMES VINCENT,

                   Defendant and Appellant.




         A jury convicted defendant Daniel James Vincent of possession of
methamphetamine (counts 1 & 4; Health & Saf. Code, § 11377, subd. (a)), possession of
paraphernalia (count 2; Health & Saf. Code, § 11364), carrying a concealed dirk or
dagger (counts 3 & 5; Pen. Code, § 21310 [formerly Pen. Code, § 12020, subd. (a)(4)]),
and resisting or obstructing a peace officer (count 6; Pen. Code, § 148, subd. (a)(1)). In a
bifurcated proceeding, defendant admitted that he had served a prior prison term (Pen.
Code, § 667.5, subd. (b)) and the trial court found that he committed the offense charged
in count 4 while released from custody on bail or on his own recognizance.



                                                             1
       Sentenced to a term in state prison, defendant contends that the trial court’s ruling
on defendant’s Pitchess motion (Pitchess v. Superior Court (1974) 11 Cal.3d 531
(Pitchess)) after the court’s in camera review deprived defendant of discovery
information to which he was entitled. The People agree that we should conduct an
independent review of the in camera hearing to determine whether the court abused its
discretion. Having done so, we conclude that the court did not abuse its discretion or
deprive defendant of discovery information to which he was entitled when it ordered the
disclosure of materials as to two of the four law enforcement officers named in the
motion. We affirm the judgment.

                                FACTS AND PROCEEDINGS
       On the evening of March 2, 2011, Plumas County Sheriff’s Deputy Robert
Hammill saw defendant, whom he recognized, near Chester Elementary School.
Defendant approached Deputy Hammill’s patrol car, then admitted that he had used
methamphetamine a week before and that he possessed a knife.
       As Deputy Hammill walked toward defendant to conduct a search, he saw a film
container in defendant’s hand. Asked what it contained, defendant said “Meth.” Deputy
Hammill opened the container and saw crystalline rocks inside, packaged in two baggies.
On searching defendant, Deputy Hammill found a large kitchen knife with an eight-inch
blade and a glass smoking pipe in the front pocket of defendant’s sweatshirt.
       Plumas County Sheriff’s Detective Michael Smith later conducted a presumptive
test on the substances in the baggies and found that both baggies contained usable
amounts of methamphetamine.
       On September 30, 2011, after defendant failed to appear in court, a warrant was
issued for his arrest.
       On December 9, 2011, Detective Smith and Plumas County Sheriff’s Deputy
Michael Kincaid, who had been looking for defendant to serve the arrest warrant, saw


                                             2
him in Chester on a bicycle in a driveway talking to some people. Detective Smith was
driving an unmarked truck, but had on a tactical vest with a badge and the word “Sheriff”
on it; Deputy Kincaid was in full uniform.
       The officers drove past defendant and parked nearby. Defendant rode away from
them. They pulled up next to him to identify him, continued past him, and waited for him
to approach.
       When defendant reached the officers, Detective Smith placed his truck to block
defendant, then jumped out, called defendant by name, and told him he was under arrest.
Defendant pedaled on. Detective Smith started to chase defendant on foot, then went
back to his truck. Deputy Kincaid ran after defendant, yelling, “Sheriff’s office” and
ordering him to get off his bicycle.
       Detective Smith drove his truck past Deputy Kincaid, pulled up beside defendant,
and ordered him to stop. Defendant had a hand in his right front pocket. Detective Smith
ordered defendant to show his hands and when defendant did not comply, Detective
Smith told defendant he would be “Tased” if he did not obey. Detective Smith fired his
Taser, but only one hook connected to defendant’s body, which had no effect.
       Plumas County Sheriff’s Deputy Steve Clark and Plumas County Sheriff’s
Detective Christopher Hendrickson arrived at the same time that Deputy Kincaid got to
the place where Detective Smith was attempting to arrest defendant. Deputy Clark
pushed defendant to the ground and handcuffed him.
       Near defendant’s bicycle, the officers saw three clear plastic bindles, each
containing a crystalline substance. Each bindle was later found to contain a usable
amount of methamphetamine.
       Detective Hendrickson found a “Bowie knife” with a sharpened and unsheathed
blade seven and a half inches long inside defendant’s backpack.
       Defendant testified on his own behalf. He admitted having a knife in his
possession on March 2, 2011, but claimed its handle was visible; he denied possessing

                                             3
methamphetamine or a glass pipe that day. He also denied trying to evade the police,
disobeying their orders, or possessing methamphetamine on December 9, 2011, but
admitted having a knife in his backpack. He claimed he stopped his bicycle and put his
hands on his head, then his chest, intending to show submission, but was “Tased” and
then struck from behind by an officer’s vehicle. He admitted an extensive criminal
history, including prior felony convictions for receiving stolen property and for evading a
peace officer with willful and wanton disregard for persons or property.

                                       DISCUSSION
       Before trial, defendant filed a Pitchess motion, asking for discovery of the
personnel records of Detectives Smith and Hendrickson and Deputies Hammill and
Clark. Counsel’s supporting declaration alleged that the officers had fabricated evidence,
made misrepresentations in their arrest reports, and used excessive and illegal force.
       At the hearing on the motion, the trial court determined that defendant had shown
good cause for an in camera review of the named officers’ personnel files. (Cf. Evid.
Code, § 1043.) After conducting the in camera review, the court ordered disclosure to
defense counsel of information as to one person who complained of fabrication by
Deputy Hammill and as to five persons who complained of violence by Deputy Clark, but
stated that there were no discoverable complaints as to Detectives Smith and
Hendrickson.
       Defendant asks us to review the record of the sealed transcript of the in camera
hearing to determine whether the trial court made a record of the documents provided to
it and the documents it reviewed (People v. Mooc (2001) 26 Cal.4th 1216, 1228), and
whether the court abused its discretion by withholding any relevant information. The
People agree that we should conduct that review.




                                             4
       Having reviewed the sealed transcript of the in camera hearing, we conclude that
the trial court properly recorded the documents provided to it and reviewed by it, and did
not withhold any disclosable information.

                                      DISPOSITION
       The judgment is affirmed.



                                                       HULL                  , Acting P. J.



We concur:



      ROBIE                 , J.



      MURRAY                , J.




                                            5